Name: Commission Regulation (EEC) No 28/81 of 1 January 1981 laying down transitional provisions concerning the holding and putting into circulation of Greek viticultural products following the accession of Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 1 . 8 Official Journal of the European Communities No L 2/23 COMMISSION REGULATION (EEC) No 28/81 of 1 January 1981 laying down transitional provisions concerning the holding and putting into circulation of Greek viticultural products following the accession of Greece HAS ADOPTED THIS REGULATION : Article 1 Products referred to in Article 1 (2 ) of Regulation (EEC) No 337 /79 which have been produced in Greece not later than 31 December 1980 and which do not conform to the Community rules in force may be held with a view to sale and released for consumption in Greece or exported to non-member countries until stocks are exhausted or until 31 December 1982 , whichever is the earlier, provided that they conform to the Greek provisions in force prior to 31 December 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece , and in particular Article 73 thereof, Whereas wines not conforming to Community provisions , in particular those laid down in Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by the Act of Accession of Greece ( 2), but conforming to national provisions were being produced in Greece up to 31 December 1980 ; Whereas measures should be taken to enable such wines to be disposed of during a transitional period ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS (') OJ No L 54 , 5 . 3 . 1979 , p . 1 . O OJ No L 29 1 , 19 . 11 . 1979 , p . 17 .